Title: To George Washington from Colonel George Baylor, 18 August 1777
From: Baylor, George
To: Washington, George



Dear Sir
Fredericksbur [Va.] Augt 18th 1777

I receiv’d by last post your favor of the 5th instant, and shoul[d] then of answerd it, but was prevented by my being very much indispos’d of an obstinate fever. enclosd I receiv’d your Warrant, for twenty thousand Dollars, and hope to render a satisfactory account of them.
I am fearful you may think, from the small proposion of the Regiment which has join’d you, that it proceeds from inattension or neglect; I think I can with safety say not but from a cause which was not to be remedied; the backwardnes of the men whome we wishd to enlist. We have a Troop that is nearly ready to set off for Camp, and a part of a nother, when compleated, I think will be as many men as we shall be able to get. We shall then have two thirds of our Regiment, and I should be glad to be relievd from the r[e]cruiting business, by taking the command of them. I am Dear Sr with the highest Respect your obdt Humble Servant

George Baylor


We are just informed here of the arrival of the Fleet in the bay, which you have no doubt heard of, by earlyer conveyance.

